DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

Remarks
Claims 1-19 and 21 were originally pending in this application prior to the RCE dated 02/22/2022.
Claims 1, 16 and 17 are now amended. No claims added or cancelled. Hence, claims 1-19 and 21 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments (see pg. 9), filed on 02/22/2022 with respect to claims 1 and 16 have been fully considered and are persuasive. The 103 rejections of claims of 1-19 and 21 have been withdrawn.

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16, the closest prior art,  Lee et al. (US-20170191202-A1) teaches a laundry treating apparatus with a drum 20 configured to receive laundry and to rotate about a rotation axis that extends in a front-rear direction of the laundry treating apparatus, the drum defining a mounting slot and a lifter 100 that is coupled to the mounting slot that is disposed on an inner circumferential surface of the drum and that is configured to rotate about the rotation axis based on rotation of the drum the lifter comprising: a lifter frame 110 installed on the inner circumferential surface of the drum and a frame cover 120 that is coupled to the lifter frame and that protrudes radially inward from the inner circumferential surface of the drum wherein the lifter frame comprises: a base 110 coupled to the inner/ circumferential surface of the drum a frame upper plate spaced apart from the frame base in a direction toward an inside of the drum, wherein a projection plane of the frame upper plate onto the frame base is positioned within a periphery of the frame base and a frame sidewall 111 that connects the frame upper plate to the frame base and hook portion 112, configured to be inserted into the mounting slot the insertion protrusion comprising a vertical portion that extends downward from a bottom surface of the frame base to the inner circumferential surface of the drum along with a curved catching portion 112.
Additionally, NPL-1 teaches a drum paddle with a lateral through-hole and catching portion wherein the projection area of the catching portion lies within the projection area of the lateral through-hole.
Both Lee and NPL-1 neither teach nor fairly suggest that the catching portion extends from a lower end of the vertical portion toward an inside the frame base in a direction inward relative to an outer surface of the vertical portion while the first projection area in the frame base corresponding to the catching portion is positioned within a second projection area in the frame base corresponding to the lateral through- hole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711